Citation Nr: 0107238	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-20 639	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1966 to July 1970.  Service personnel records 
appear to indicate that he served in Vietnam from June 1967 
to July 1968, and from February 1969 to October 1969.  His 
Form D-214 shows that he was awarded a Vietnam Service Medal, 
Vietnam Campaign Medal, and Vietnamese Cross of Gallantry.  
His military occupational specialty was radio telegraph 
operator.  

The Board of Veterans' Appeals (Board) notes that this claim 
was originally filed with the RO in Baltimore, Maryland.  In 
April 1998, the claims folder was transferred to the RO in 
Huntington, West Virginia, at the request of the veteran and 
following his relocation to West Virginia.  This appeal 
arises from a September 1998 rating decision, which denied 
entitlement to service connection for PTSD.  Prior to that 
time, in February 1996, the RO denied service connection for 
an acquired psychiatric disorder.  The veteran did not appeal 
that rating determination.  Further, there was no diagnosis 
then of record of PTSD and the RO did not then develop the 
record for verification of an in-service stressor.  
Accordingly, the issue noted on the title page is considered 
to be before the Board on a de novo basis.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In this case, the veteran's service medical records do not 
contain reports of a complaint, diagnosis, or treatment for 
any acquired psychiatric disorder.  

On VA psychiatric examination of the veteran in December 
1995, the examiner reported that the claims folder was not 
available for review.  The examiner indicated that the 
veteran's history included taking the antidepressant Zoloft 
for six months.  This medication was prescribed through a 
medical facility listed as the Johns Hopkins Emergency Room.  
The veteran reported that he went to the Veterans Center on 
Washington Boulevard (in Baltimore, Maryland) because he 
enjoyed the comradeship he experienced there.  The 
examination report did not refer to any alleged stressful 
events during the veteran's service.  The examiner's 
diagnoses included major depression, by history, and 
currently in partial remission with treatment by 
antidepressants.  

A VA hospital discharge summary, from the VA Medical Center 
in Lyons, New Jersey (Lyons VAMC), and dating from September 
1996 to November 1996, shows that the veteran was voluntarily 
admitted to the PTSD program at Lyons VAMC in September 1996.  
The veteran stated that his first tour of duty in Vietnam 
extended from June 1967 to July 1968, when he was assigned to 
the "First Battalion Recon".  His second tour of duty in 
Vietnam extended from February 1969 to October 1969.  He 
indicated that during his second tour, he was assigned to a 
unit known as "Marine Group 36" in Phu Bai, Vietnam.  The 
veteran indicated that, while serving in Vietnam, his unit 
was exposed to enemy small arms fire, as well as rockets and 
mortar fire.  He stated that, on one occasion, while on 
patrol, his unit was overrun by enemy forces.  Three of the 
eight men in his squad were killed.  A corporal who was near 
the veteran was struck in the chest by enemy fire.  During 
his second tour of duty, the veteran was returning from Hue, 
and driving on Highway 1, when he came under sniper fire.  
The veteran stated that he sustained a scraping injury to his 
left foot, and he fell from the truck on which he was riding.  
He reported that he did not receive medical treatment for his 
left foot injury, and he was not awarded the Purple Heart 
Medal.  The veteran indicated that he was seeing an internist 
at a medical facility identified as the "JAI Medical 
Center" in Baltimore, on a monthly basis, and Antabuse and 
Zoloft had been prescribed in connection with his medical 
treatment.  The examiner noted that the veteran was scheduled 
to resume outpatient treatment at the VA Medical Center in 
Baltimore (Baltimore VAMC),and the Vet Center in Baltimore.  
The examiner's diagnoses included chronic PTSD.  

A report of a discharge summary from a VA PTSD Residential 
Rehabilitation Program (PRRP), dated in March 1998, indicated 
that the veteran carried the diagnosis of PTSD.  It was 
further noted that he had participated in the PRRP in the 
Domiciliary at the VA Medical Center in Martinsburg, West 
Virginia (Martinsburg VAMC), from December 1997 to March 
1998.  His source of income was reported as disability 
benefits from the Social Security Administration (SSA).  The 
PRRP coordinator indicated that the veteran was to receive 
aftercare treatment at the Martinsburg VAMC.  The claims 
folder also includes a report of a VA hospital discharge 
summary, confirming medical treatment of the veteran at the 
Domiciliary at Martinsburg VAMC, from December 1997 to March 
1998.  The diagnoses included chronic PTSD.  

In a written statement, dated in July 1998, the veteran 
described events which he has claimed as stressors.  With 
regard to the first stressor event, he stated that, on one 
occasion, when he was assigned to guard duty at a fuel 
facility at Phu Bai, he was exposed to enemy rocket fire.  He 
and the men with him were in bunkers, but they realized that, 
if enemy rocket fire came much closer to their position, they 
would likely be killed in an explosion or fire.  The veteran 
indicated that the enemy rocket fire ceased only about 50 
yards from his position.  He stated that this incident 
occurred in approximately March 1969, when he was assigned to 
Headquarters Support Battalion, Marine Aircraft Group 36 
(MAG-36).  In connection with the second stressor, the 
veteran indicated that, in approximately June or July 1969, 
while assigned to the same unit, a KC-130 aircraft exploded 
overhead while attempting to refuel another aircraft.  As to 
the third stressor event, he stated that, he came under enemy 
sniper fire in August or September 1969, in connection with a 
trip to Hue.  He indicated that he was wounded in his left 
heel, and he sought medical treatment, but the wound was not 
grave.  With regard to the fourth stressor event, in 
approximately September 1969, the veteran stated that a 
marine "went berserk" and started randomly shooting in a 
barracks at Phu Bai.  The veteran indicated that, to the best 
of his knowledge, no one was killed or wounded in this 
incident, but he was in the barracks at the time.  He did not 
recall the marine's name, but he said that the marine was a 
black man, with the rank of private first class.  

In a letter, dated in August 1998, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
explained to an official at the RO that USASCRUR has 
discontinued research in connection with PTSD claims by 
veterans of the United States Marine Corps.  The letter 
further indicated that Marine Corps Headquarters now conducts 
such research, and the RO's request for assistance in 
evidentiary development was forwarded to the United States 
Marine Corps Historical Center (USMC Historical Center), 
Archives Section, in Washington, DC.  

In September 1998, the USMC Historical Center forwarded a 
letter to the RO, along with command chronologies for Marine 
Air Base Squadron 36 (MABS-36, a component of MAG-36) for the 
period from June 1969 through September 1969, and for Marine 
Aerial Refueler Transport Squadron 152 (VMGR-152) from June 
1969 through July 1969.  The command chronology of MABS-36 
for June 1969 indicated that the unit's rifle company 
defended a portion of the Phu Bai perimeter, and conducted 
day and night patrols inside and outside the perimeter.  The 
chronology further noted that two minor ground fire incidents 
occurred during the month.  There were no casualties among 
friendly forces.  

In a notice of disagreement, submitted by the veteran in 
October 1998, he asserted that he was never assigned to MABS-
36.  He stated that he was assigned to VMGR-152 but, he 
"never got there".  He indicated that the stressor events 
to which he has referred occurred between February 1969 and 
September 1969.  

In a VA Form 9, submitted by the veteran in October 1999, he 
indicated that, with regard to the stressor event in which 
the veteran said a marine randomly fired a firearm in a 
barracks, the veteran himself shot and killed the marine.  
The veteran contended that this event would have been 
reported in morning reports.  The veteran also asserted that 
the Vietnamese Cross of Gallantry was awarded to him for 
combat achievement.  In the VA Form 9, the veteran requested 
a hearing before a Member of the Board in Washington, DC.  
However, he failed to report for the scheduled hearing.  

By way of summary, the record contains diagnoses of the PTSD.  
However, the stressor events cited by the veteran have not 
been verified.  There seems to have been some confusion as to 
the units to which the veteran was assigned in Vietnam, which 
would potentially affect the outcome of the unit record 
search undertaken by the USMC Historical Center.  The veteran 
has indicated that he was assigned to the Headquarters 
Support Battalion of MAG-36, not MABS-36.  

Moreover several of the stressor events cited by the veteran 
appear to be capable of verification.  The KC-130 aircraft 
explosion to which the veteran referred does not seem to have 
been an event associated with VMGR-152; one of the two units 
for which command chronologies were obtained.  The episode in 
which the veteran states he shot and killed a marine who was 
randomly shooting in a barracks in approximately September 
1969, should be capable of verification with additional 
information such as the unit to which the marine was 
assigned, and the location (unit area, etc.) of the incident.  
The deaths of three marines who were part of an eight man 
squad, and who were killed while on patrol should be 
verifiable with additional information such as the unit to 
which the men in the squad were assigned.  Additionally, the 
veteran's contention that he sustained a gunshot or shell 
fragment wound to his left heel as a result of enemy fire 
should be verifiable through medical examination.  (The Board 
notes that, if it is verified that the veteran was wounded in 
combat, the provisions of 38 U.S.C.A. § 1154(b) must be 
applied.)  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  This change in 
the law is applicable to all claims filed on or after the 
date of the enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the record refers to medical treatment which 
the veteran has received, to potentially include treatment 
for PTSD, at Lyons VAMC, Baltimore VAMC, Martinsburg VAMC, 
the Vet Center in Baltimore, the Johns Hopkins Emergency 
Room, and JAI Medical Center in Baltimore.  However, it does 
not appear that all records of the veteran's medical 
treatment for PTSD at the foregoing medical facilities have 
been associated with the claims folder.  

In addition, although the veteran is in receipt of disability 
benefits from the SSA, the medical records upon which the SSA 
relied in reaching its decision to award the veteran 
disability benefits have not been identified and associated 
with the claims folder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a veteran is 
in receipt of SSA disability benefits, the medical records 
underlying that award are relevant to issues such as those on 
appeal here.  Masors v. Derwinski, 2 Vet. App. 181 (1992);  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, 
these medical records must be obtained for association with 
the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of, and dates of treatment by, 
all medical providers of treatment for 
his PTSD, including medical treatment at 
Lyons VAMC, Baltimore VAMC, Martinsburg 
VAMC, the Vet Center in Baltimore, the 
Johns Hopkins Emergency Room, and JAI 
Medical Center in Baltimore.  Any 
necessary releases for the furnishing of 
private medical records should be 
obtained.  All records of medical 
treatment identified must be associated 
with the claims folder.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of the medical records relied upon by the 
Social Security Administration in 
awarding the veteran disability benefits 
for association with the claims folder.  
See Masors v. Derwinski, 2 Vet. App. 181 
(1992) and Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

3.  The RO should request that the 
veteran submit any available evidence of 
alleged stressors, including combat he 
experienced in service, to include a 
written statement which sets forth the 
specific dates of events, locations, his 
unit assignment (down to the company 
level) and the names and units of any 
other servicemen involved.  He should be 
informed that such evidence may include 
any photographs or other documentation 
that might serve to verify alleged 
stressors, including combat.  He should 
be advised that the information requested 
is vitally necessary to obtain supportive 
evidence of stressful events and that the 
information about stressors must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  In particular, as complete 
details as possible should be requested 
regarding enemy rocket or mortar attacks 
on the veteran's unit, deaths of fellow 
marines which he witnessed, attacks on 
convoys or patrols, and exchange of 
gunfire with the enemy while on guard 
duty or at any other time.  The veteran 
should also be informed of the probative 
value of any lay statements from persons 
with knowledge of the alleged stressful 
events.  The RO should attempt to assist 
the veteran in obtaining such statements.  
All records obtained should be associated 
with the claims file.  

4.  If the veteran is able to provide 
additional pertinent information with 
regard to his reported stressors, the RO 
should forward a copy of such 
information, together with a copy of the 
DD-214 and the veteran's service 
personnel records and all associated 
documents, to United States Marine Corps 
Historical Center, Washington Navy Yard, 
Washington, D.C. 20374-0580.  They should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressor(s).  

5.  Regardless of whether verification of 
the aforementioned stressor(s) is 
received, the RO should schedule the 
veteran for a VA examination to determine 
whether he received a gunshot or shell 
fragment wound to his left leg.  All 
clinical findings must be reported in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner must furnish an opinion as to 
whether residuals of a gunshot wound or 
shell fragment wound to the veteran's 
left leg, including any scarring or 
retained metallic foreign bodies, are 
currently identifiable.  

6.  If verification of the aforementioned 
stressor(s) is received, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist to determine the 
nature and etiology of the current 
acquired psychiatric disorder.  The 
examiner must be instructed that only an 
event which has been verified may be 
considered for the purpose of determining 
whether exposure to such stressor in 
service has resulted in PTSD.  All 
clinical findings must be reported in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses, and medical comments 
and opinions requested.  

8.  The RO should then review the claim 
of entitlement to service connection for 
PTSD to determine whether the claim may 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


